DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the claim recites “upper section” and “lower section” but there is no “upper section” and “lower section” claimed before. Appropriate correction is required.
As to Claim 9, the claim recites “upper section” but there is no “upper section” claimed before. Appropriate correction is required.
As to Claim 13, the claim recites “upper section” but there is no “upper section” claimed before. Appropriate correction is required.
Claim 13 recites “optionally” which makes the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manchester et al (Netherlands Patent Publication No. 2024240).
As to Claim 1, Manchester discloses a top loading plough for burying a cable, the plough comprises: 
A base frame (340), 
An upper frame member (308 or [308 and 324 grouped together]); 
A ploughshare support (300); a topside of the ploughshare support features a cable trough (308); and 
A cable guiding path (Path along 380) extends from a front end to a rear end of the plough, the cable guiding path is arranged between the base frame (340) and the upper frame member (308) and along the cable trough; and 
The upper frame member (308) is movably connected (322) relative to the base frame (340), such that the upper frame member may move between a first position, wherein the upper frame member is arranged above the cable guiding path (Figures 3a and 3b), and a second position wherein the upper frame member is displaced away from the cable guiding path (Figures 5a and 5c); 
Wherein the whole extent of the cable guiding path is accessible from above when the upper frame member is in the second position, such that a cable (350) may be lowered onto the cable guiding path, 
Said top loading plough further comprising a cable depressor (370) that may be positioned above the cable trough to hold a cable in place during use (Figure 7b), the cable depressor is movably connected relative to the cable trough, such that the cable depressor (370) may move between a first position, wherein the cable depressor is arranged above the cable trough and the cable guiding path (Figure 7b), and a second position, wherein the cable depressor is displaced away from the cable guiding path (Figure 8b),
Wherein the cable depressor (370) is pivotably connected relative to the cable trough by a double-axis pivot connection (373, 375), the double-axis pivot connection arranged to move the cable depressor away from the cable trough in an upwards direction and in a lateral direction relative to the cable trough (Figures 7b, 8b, 7a, 8a).  
As to Claim 2, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses comprising a bellmouth (324, 325) arranged at the front end, the bellmouth comprises an upper section (324) and a lower section (325), the upper section is movably connected relative to the lower section, such that the upper section may move between a first position, wherein the bellmouth surrounds the cable guiding path, and a second position wherein the upper section is displaced away from the cable guiding path.  
As to Claim 3, Manchester discloses the invention of Claim 2 (Refer to Claim 2 discussion). Manchester also discloses wherein the upper frame member (308 and 324 grouped together) comprises the upper section (324) of the bellmouth.  
As to Claim 4, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the upper frame member (308) comprises a lifting and docking system, including stab-in guides.  
As to Claim 5, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the upper frame member (308) is pivotably connected relative to the base frame (340) such that the upper frame member may move between the first position and the second position.  
As to Claim 6, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the upper frame member (308) is pivotably connected relative to the base frame (340) by at least one pivot coupling (322).  
As to Claim 7, Manchester discloses the invention of Claim 6 (Refer to Claim 6 discussion). Manchester also discloses wherein the upper section (308) is pivotably connected relative to the lower section (340) by the at least one pivot coupling (322).  
As to Claim 8, Manchester discloses the invention of Claim 6 (Refer to Claim 6 discussion). Manchester also discloses wherein the at least one pivot coupling (322) interconnects the upper frame member (308) and the base frame (340).  
As to Claim 9, Manchester discloses the invention of Claim 1 (Refer to Claim 1 discussion). Manchester also discloses wherein the movement of any of the upper section, the upper frame member (308) and the cable depressor (370) between their respective first and second positions is remote controlled.  
As to Claim 10, Manchester discloses a method of loading a cable into a cable plough, the cable plough comprising a base frame (340), an upper frame member (308) and a ploughshare support (300) a topside of the ploughshare support features a cable trough (308), a cable guiding path (Path along 380) extends from a front end to a rear end of the plough, the cable guiding path arranged between the base frame and the upper frame member and along the cable trough; the upper frame member (308) is movably connected (322) relative to the base frame (340); said top loading plough further comprising a cable depressor (370) that may be positioned above the cable trough to hold a cable in place during use (Figure 7b); the cable depressor is movably connected relative to the cable trough, such that the cable depressor may move between a first position, wherein the cable depressor is arranged above the cable trough and the cable guiding path (Figure 7b), and a second position, wherein the cable depressor is displaced away from the cable guiding path (Figure 8b), wherein the cable depressor (370) is pivotably connected relative to the cable trough by a double-axis pivot connection (373, 375), the double-axis pivot connection arranged to move the cable depressor away from the cable trough in an upwards direction and in a lateral direction relative to the cable trough (Figures 7b, 8b, 7a, 8a) wherein the method comprises the steps of: 
Arranging the plough on a seabed (Figure 1a); 
Moving the upper frame member (308) from a first position, wherein the upper frame member is arranged above the cable guiding path, to a second position wherein the upper frame member is displaced away from the cable guiding path; 
Lowering a cable (350) onto the cable guiding path when the upper frame member is in the second position.  
As to Claim 11, Manchester discloses the invention of Claim 10 (Refer to Claim 10 discussion). Manchester also discloses wherein the plough comprises a bellmouth (324, 325) arranged at the front end, the bellmouth comprises an upper section (324) and a lower section (325), the upper section being movably connected relative to the lower section, and the step of lowering the cable onto the cable guiding path is preceded by a step of moving the upper section (324) from a first position, wherein the bellmouth surrounds the cable guiding path, to a second position wherein the upper section is displaced away from the cable guiding path.  
As to Claim 12, Manchester discloses the invention of Claim 10 (Refer to Claim 10 discussion). Manchester also discloses wherein the step of lowering the cable onto the cable guiding path is preceded by a step of moving the cable depressor (370) from a first position, wherein the cable depressor is arranged above the cable trough (308) and the cable guiding path, to a second position, wherein the cable depressor is moved away from the cable guiding path.  
As to Claim 13, Manchester discloses the invention of Claim 10 (Refer to Claim 10 discussion). Manchester also discloses wherein the step of lowering the cable (350) onto the cable guiding path is followed by the steps of moving the upper frame member (308), and optionally any of the upper section and the cable depressor, into their respective first positions, such that the cable is held in place along the cable guiding path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678